Citation Nr: 1207575	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of acute otitis media of the right ear, to include tinnitus.

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a letter dated several days later in the same month, the RO in Atlanta, Georgia notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Atlanta, Georgia.]  

In March 2010, the Board remanded these issues to afford the Veteran his requested hearing.  Subsequently, in October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board observes that the March 2010 Remand characterized the claim to reopen as an initial claim for service connection for tinnitus based on the Veteran's reports that he was not claiming otitis media but only tinnitus.  However, the code sheet for the April 1983 rating decision identified the issue being denied as residuals of otitis media of the right ear with tinnitus.  Therefore, in adjudicating this case, the Board concludes that a claim to reopen is indeed before it, as opposed to an initial claim.  Furthermore, as the claim is being reopened, the Veteran is not prejudiced by the Board's characterization of the issue as set forth on the title page of this decision.

At his hearing, the Veteran submitted additional evidence in the form of duplicate "buddy" (lay) statements and additional medical records, which relates to the issues on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  
The issue of entitlement to service connection for residuals of a neck injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed April 1983 rating action, the RO in Atlanta, Georgia denied service connection for residuals of acute otitis media of the right ear with tinnitus.

2.  Evidence received after the April 1983 denial of service connection for residuals of acute otitis media of the right ear with tinnitus relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran has tinnitus of his right ear that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  The Atlanta, Georgia RO's April 1983 denial of service connection for residuals of acute otitis media of the right ear with tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Evidence received since the final April 1983 rating action is new and material, and the claim for service connection for residuals of acute otitis media of the right ear with tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus in his right ear that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for residuals of acute otitis media of the right ear with tinnitus, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New & Material

Service connection for residuals of acute otitis media of the right ear with tinnitus was initially denied in April 1983 because the evidence did not show the presence of residuals of an in-service episode of acute otitis media of the Veteran's right ear-to include tinnitus.  In other words, evidence of record did not reflect a current disability.  After receiving notice of the April 1983 decision, the Veteran did not initiate an appeal of the denial of that issue, although the Veteran did appeal the denial of a different issue adjudicated by that same rating action.  Later, in August 2005, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the April 1983 rating decision consisted of the Veteran's service treatment records (STRs), a post-service medical record dated in 1974, a VA audiological examination in February 1983, and the Veteran's contentions.  His STRs showed that he had acute otitis media in his right ear in December 1963.  He also reported ringing in his right associated with the otitis media; he was diagnosed with tinnitus.  The 1974 record shows that the Veteran complained of having an earache.  He also complained of tinnitus in his right ear at the February 1983 VA examination; he was diagnosed with tinnitus, but not with otitis media.  

Accordingly, at the time of the denial of the claim for service connection for residuals of acute otitis media of the right ear with tinnitus in April 1983, the claims folder contained no competent evidence of the presence of residuals of an in-service episode of acute otitis media of the Veteran's right ear-to include tinnitus.  Thus, the RO, in April 1983, denied the claim of service connection for residuals of acute otitis media of the right ear with tinnitus.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In reaching the conclusion that the September 1983 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  Here, no new evidence pertinent to the issue of a residuals of acute otitis media of the right ear with tinnitus was received between the April 1983 rating decision and the 2005 claim.  The April 1983 rating decision is thus final.  

The relevant evidence received since the April 1983 denial consists of private treatment records dated from 1988 to 2006, and the Veteran's contentions, including his testimony at the October 2011 hearing.  In January 1988, the Veteran was diagnosed with otitis in his right ear.  Annual otologic histories for the Veteran's employment reveal that he reported having noises (ringing, buzzing, humming) in his ears in 1996, 1997, 1998, and 1999.  A letter from M.F., M.D. dated in November 2002 shows that the Veteran reported having tinnitus in his right ear that he attributed to a severe infection in the 1960s in service.  A second letter from Dr. M.F. dated in June 2006 reveals that the Veteran reported longstanding tinnitus that he sustained while in service.  The Veteran's contentions throughout this appeal, including his testimony at the October 2011 hearing, reveal that he has had a continuity of symptomatology since service.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for residuals of acute otitis media of the right ear with tinnitus-namely, evidence that the Veteran has a current diagnosis of tinnitus associated with his in-service acute otitis media.  Medical records in this case clearly reflect a diagnosis tinnitus and clearly support the Veteran's assertion that he has a current residual of his in-service acute otitis media.  Further, the Veteran testified regarding having a continuity of symptomatology since service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence of a current disability and a continuity of symptomatology since service is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

As discussed above, the Veteran's STRs show that he incurred tinnitus in December 1963 as a result of the acute otitis media that he experienced at that time.  

According to post-service medical records, the Veteran reported having tinnitus at a February 1983 VA examination.  Records dated since February 1983 show repeated complaints of tinnitus.  Letters from Dr. M.F. dated in November 2002 and June 2006 reveal that the Veteran reported having tinnitus since the in-service otitis media.  Although a record dated in March 2007 shows that the Veteran denied having tinnitus, the Veteran's contentions throughout this appeal have indicated that he currently has tinnitus and has had a continuity of relevant symptomatology since the onset of tinnitus in December 1963.

Based on a review of the evidence, the Board finds that service connection for tinnitus of the Veteran's right ear is warranted.  In this case, the evidence clearly shows the incurrence of otitis media in the Veteran's right ear in service, which resulted in a complaint of tinnitus in December 1963.  Additionally, post-service evidence shows that the Veteran currently has tinnitus.  The Board also finds that the evidence supports a finding of a nexus between his in-service otitis media and his current tinnitus disability.  The Veteran has reported that he has experienced constant tinnitus since the incident of otitis media in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of tinnitus continuing since the onset in service shown by the December 1963 service records.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran's STRs clearly document the onset of tinnitus in service, and the Veteran has provided a competent and credible report that his tinnitus has continued since service.  As the onset of tinnitus has been shown to have been in service, the Board concludes that the Veteran's reports of a continuity of symptomatology are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service otitis media, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus in his right ear that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus of the Veteran's right ear.  Service connection for tinnitus of the right ear is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  The Board considers this to be a full grant of this benefit sought on appeal as the Veteran has contended throughout this appeal that he considers the only residual of the in-service episode of otitis media of his right ear to be tinnitus.  Furthermore, the evidence obtained during the current appeal does not show any residual other than tinnitus.  As such, only service connection for tinnitus of the Veteran's right ear-and no other right ear disorder-is warranted.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for residuals of acute otitis media of the right ear, to include tinnitus, having been received, the appeal is granted to this extent.  

Entitlement to service connection for tinnitus of the right ear is granted.  


REMAND

Regrettably, a remand is necessary for further evidentiary development of the claim for service connection for residuals of a neck injury.  The Veteran contends that he injured his neck in a motor vehicle accident that occurred during service in June 1966.

A service record shows that the Veteran was transferred to the naval dispensary in Portsmouth, Virginia in August 1966 for treatment.  The Veteran contends that this was follow-up treatment for injuries sustained in the motor vehicle accident.  See, e.g., August 2005 claim.  A report from the National Personnel Record Center printed January 2006 shows that there were no records pertaining to a motor vehicle accident in 1966.  However, a letter from the Virginia Department of Motor Vehicles (DMV) dated in September 1966 confirms that the Veteran was in a motor vehicle accident in June 1966.  In addition, the Veteran submitted two buddy statements, including a statement from the passenger in his vehicle to support his assertion.  A buddy statement dated in November 2005 indicates that the Veteran was brought back to the barracks by an ambulance following the June 1966 motor vehicle accident.  

Subsequently, the Veteran often complained of his neck bothering him in service; the Veteran did not have any neck complaints prior to the accident.  The passenger statement received in June 2006 shows that the vehicle the Veteran was driving hit a car that pulled out from a side street right in front of them.  He indicated that he and the Veteran tried to exit the vehicle through the windshield.  The Veteran hit his mouth on the steering wheel, which broke, and then he hit the windshield.  He also reported that the driver of the other vehicle ran off after making sure that they were okay.  

According to post-service medical records, the Veteran complained of neck spasms in January 1985 and neck pain in January 1990.  A letter from J.F., M.D. dated in July 1988 reveals that the Veteran had intermittent neck pain.  The Veteran also had neck pain following a motor vehicle accident in October 1996.  The Veteran's contentions throughout this appeal have indicated that the onset of his neck pain began in service following the June 1966 motor vehicle accident and that there has been a continuity of symptomatology since service.  At his hearing, the Veteran testified that he was not receiving any current treatment for his neck, but that he did have pain, spasms, creaking, and popping.  Hearing Transcript (T.) at 6.

In this case, with regards to the accident, the Veteran is competent to report being involved in a motor vehicle accident in service.  Layno, 6 Vet. App. 465.  Furthermore, the Veteran's reports are supported by two buddy statements, a statement from the Virginia DMV, and a service record showing treatment in August 1966, consistent with the Veteran's reports.  Therefore, the Board finds that the evidence does support a finding of an in-service motor vehicle accident in June 1966.  Additionally, the Veteran's contentions have indicated that the onset of his neck pain was in service and has continued since the June 1966 accident.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer at 384; Falzone at 403; Caldwell, 1 Vet. App. 466.  In this case, the Board also finds the Veteran to be competent and credible in reporting that his neck pain began in service and has continued since service.  The Veteran's reports are also supported by the November 2005 buddy statement showing that he complained of his neck bothering him in service.  

Because the Board finds that the Veteran was in a motor vehicle accident in service, he has competently and credibly reported having neck pain since service, and post-service records show neck complaints,  the Board finds that a remand is necessary to afford him a VA examination to determine if he has chronic residuals of a neck injury that is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In obtaining an examination, the Board acknowledges that the Veteran was in a post-service accident in October 1996 that resulted in neck pain.  The Board acknowledges that, in a December 1996 letter, an attorney indicates that the Veteran's injuries incurred in that accident resolved very well and that the Veteran healed quickly.  On examination conducted pursuant to this Remand, therefore, the examiner should address the effect, if any, that this post-service motor vehicle accident has on any currently-diagnosed chronic neck disability.  

The Veteran testified at his hearing that he was going to see a private doctor about whether he has a diagnosis of a neck disorder and for an opinion regarding the etiology of any diagnosed disorder.  T. at 9-10.  The Board observes the record was held open following the hearing for the submission of additional evidence, but none was received.  However, as a remand is necessary for a VA examination, the Board finds that if the Veteran has seen a private physician about his neck, those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service neck treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his neck complaints.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed chronic neck disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should accept the Veteran's reports regarding the June 1966 motor vehicle accident as well as the Veteran's competent and credible reports regarding a continuity of pertinent symptomatology (e.g., neck pain) since service.  Also, the examiner should address the effect, if any, that the post-service motor vehicle accident in October 1996 has on any currently-diagnosed chronic neck disability.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, readjudicate the issue of entitlement to service connection for residuals of a neck injury.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


